Title: Report of Bollmans Communication, 23 January 1807
From: Madison, James
To: 



January 23, 1807

Substance of a communication made on the 23 of Jany. 1807. by Doctor Bollman to the President; J. M. at the request of the P. attending.
Doctor Bollman having just arrived from N. Orleans under the charge of Lt. Wilson in pursuance of an order from Genl. W. had conveyed to the P. his desire of an opportunity which was immediately allowed to disclose to him certain interesting particulars relating to the plans of Col. Burr in which the Docr. was charged with a criminal participation.
Previous to the disclosure, the P. assured him that nothing which he might say or acknowledge, should be made use of agst. himself: and it was further observed to him that it was a settled rule in Court, that no communication confidentially made to an Officer of the Govt. in his official capacity, could be extorted from him as a witness.
The Docr. opened himself by observing that he had known Col. Burr for some years & that he had reason to believe that his thoughts had for five or six been turned to Mexico, as an object of enterprize worthy of his preparatory researches, but that his confidential intercourse with Burr on the subject, commenced at Washington during a visit which he Bollman made there with a view to effectuate thro’ the Marquis de Yrujo, a share in the royal licences from Spain, to trade with her American Colonies; in which licences his House was with others included; all of them however being in fact suppressed in favr. of that of Craig of Philada. in which it was well known that Yrujo was a partner of the prodigious gains made; and this House itself being since shut out by a later arrangemt. of the Spanish Govt. with the Hopes & Barings who had been able to afford advances of money as well as more satisfactory provisions for transferring the treasures of N. Spain to Europe.
During his stay in Washington he had occasional interviews with Burr.  They were chiefly at night & very transient owing to the constant occupations of Burr, with the others, and with his plans, and papers.  In consequence however of what passed between them, and of further explanations of Burr at Philada. he was induced to enter into his views, and under the colour of an arrangement with a farming brother on the Ohio who wished to gain a better establishment for himself on lands held out for settlemt. by Mr. D. Clark near the Washeta, he proceeded to N. O. where he arrived in Sepr. with the duplicate letter from B. to W. which he delivered on the arrival of W. at N. O.
He stated that what he knew of Burr’s plans & views was derived entirely from B. himself; Burr as he believed having an unbounded confidence in him, and making of course no other the depository of what was not disclosed to him.
In explaining these plans & views He stated that Burr had taken great pains to acquire a knowledge of Mexico in all its circumstances which might invite an attempt to revolutionize it, that he had been successful in gaining information, and was made very sanguine by it: that he considered such an enterprize as under every aspect happy for Spanish America, as highly beneficial to the U. S. as extremely favorable even to Europe, and as promising a glorious place in the history of magnificent events.  He more particularly stated that Burr, had obtained abundant proofs of the hatred of Spain to the U. S. her aversion to the transfer of Louisiana to them, and her hopes of undoing that transaction; that France was also unfriendly, considered the sale of Louisiana, as little more than a loan on mortgage, had views of getting it back on the return of peace in Europe, and ultimately of bringing all Spanish America under her sway; that for this purpose it was not to be doubted that the present feeble & degenerate Govt. of Spain, would be set aside in favor of a French dynasty, under the tutelage of France; and thereby all the wealth & power of Spanish Ama. be turned into French resources for accomplishing the objects of France in Europe, as well as on this Continent; that even now the money of N. S. was a fund essential to the operations & victories of that scourge of Europe & humanity; & that in cutting it off, all the world blotwould share the happy effect; that under all these circumstances it was equally just, necessary, & honorable for the U. S. to enter into war agst. Spain, & to separate from her her most wealthy possessions, as was easy to be done; and that the most expedient mode of beginning & conducting hostilities would be under the auspices of an individual who might find the means independently of the Govt. for the purpose; that B. was able to provide these means; that he had accordingly engaged in so doing; that he would be able, as he had latterly written to his friends at N. O. that he could & should be at Natches about the 20 Decr. with about 2000 volunteers, to be followed by about 4000 more; to which he could super add two or three times as many, if necessary & he had possessed the pecuniary resources; that his plan then was to proceed to N. O. avoiding as much as he could violence & the invasion of private rights; but that it was his intention to seize for his use the French Artillery deposited there; and using force as far as necessary to lay under requisition all the shipping there, expected at that season to be sufficient to convey to Vera Cruz in a few days, six or seven thousand men a force which once effectually landed, could easily march to Mexico, and with the aid of the discontented, bear down all opposition.
Was it understood that any of the officers, particularly the higher ones, of the Spanish Govt. would join in the revolutionary project?  No.  Influencial characters only, not in office, were understood to be ready to co-operate.
He professed to be unacquainted with much of the detail of the project, and seemed to be so, of both the proceedings of Burr, and those agst. him, which have lately taken place in the W. Country.  He denied any knowledge of an intention to seize the money in the Bank at N. O.
The part which Wilkinson had taken he said was contrary to all Burrs calculations, and would so embarrass him that it was difficult now to know the course it would produce.  As a proof of the reliance of Burr on W--n’s joining him, and accordg. to the belief of B. as of the good grounds for it, he said that just before he parted from Burr at Philada. in July, Burr told him he had just recd. a letter from W--n pledging himself to the enterprize, which he W--n applauded with an enthusiasm.  On being asked what was meant by W’s joining Burr, he said by resigning his commission in the army of the U. S. and taking a command under Burr.  Was it expected that W. would carry over with him the army or any part of it; No: it was only thought probable, that a certain portion of the individuals might desert and join the corps of B.  Was it not apprehended that the army would be an obstacle to the progress of B; very little if at all; and it was expected that the army would be either engaged in hostilities with the Spaniards or detained by the unsettled states of things on the Sabine; or so scattered into detachments, that they could not make head agst. such a superior & collected force.
On being asked whether he was himself to have gone with B. to Mexico; he said no: that he was allotted for another, a sort of diplomatic, service.  What was that?  It was the intention of B. as soon as he had embarked at N. O. for the execution of his plan, that he B—n should be sent to Washington, charged with such communications & representations to the Govt. as might induce it to espouse the enterprize, to concert measures with Burr, and thus by a war to consummate and extend its objects.  These communications & representations were to consist of documents, facts, discourses, and arguments, which taken together could not fail to convince Congs. & the Ex. that such was the deadly hatred, dangerous designs of Spain & France, and such the oppy. of frustrating them by securing all we wished & must have with respect to Louisiana & the Floridas, and at the same time of effecting a glorious revolution in the Spanish provinces, and depriving Bonaparte of the resource which principally supports him in his irresistible career, that the whole Govt. would readily accede to his propositions.
What was the intention of B. in case of his success in Mexico, with respect to the political estabt. to be made there?  This was to partake of monarchy; the people not being fit for a republican Govt: but the most influential & most intelligt. of the well disposed persons of the Country were to be consulted, and proper use made of their advice & co-operation.
Were there now or had there been with Burr, any persons of consequence belonging to Mexico?  He did not know that any were now; or that more than one Spaniard had been with him on the business.  There was one who had given him information as to the state of things there?
How could it be supposed that so extraordinary & illegal an enterprize as that undertaken could proceed with the acquiescence or without the knowledge of the Govt; or if presumed to be not disagreeable to it, why was it, instead of being communicated, so industriously concealed?  He had often discussed this point with Burr: who supposed that the measures were so taken and would be executed with such rapidity, that the enterprize would get beyond the reach of the Govt: and that it was more expedient, in every view that this course should be pursued, even on the supposition that the dispositions of the Govt. were in his favor.  Burr, he said, would have not concealed his views from the P. if the necessary authority had laid with him; but he the P could do nothing, or would be obliged to oppose them; and to make the communication to Congs: would have produced a ruinous publicity.
Whence have the funds been obtained or expected for purposes so far beyond those of individuals, such as the enlistment, equipment, subsisting, and transporting even to N. O. a body of 6 or 7000 men?  No other than private funds, contributed by the friends of Burr, with the use of Bills at long sights, had been employed.  Many of These bills were drawn at 120 to 150 days sight & Burr had expected, by the rapidity of his successes, to be able to provide for the discharge of them.  He repeated that he was not acquainted with such details of the plan; and particularly disowned knowledge of the contributing friends of Burr, or any circumstances affecting his son in law Alston.
Had no pecuniary succors been obtained or attempted from foreign Govts. and What were Burr’s prospects or connections with those Govts?  Had nothing taken place with the Govts. of G. B. or Spain, thro their Agents Ministers here? or by agents of Burr abroad.  Yrujo, whom Burr, in order to lull had duped into a belief that his object was to revolutionize Louisiana, and separate the Westn. States from the Union; entered eagerly & zealously into the plan; visited him continually, and pestered him with his advice & exhortations; offered him the use of 10,000 stand of arms, and money to any necessary amount; was in fact so full of zeal, that he would have gone to Spain, in order to put his Govt. into the course of effectual co-operation.  Burr however despised the dirty character of Yrujo, and never would accept either money or any thing else from that quarter.
Did it appear that Yrujo acted merely from himself, under a general confidence in the dispositions of his Govt: or that he had applied for & obtd. particular instructions on this subject?--he did not know that there had been, or was time for, any communication of Yrujo with his Govt. subsequent to the first communication of Burr with him.
He dwelt here on what he had very early intimated, that it never was a part of Burrs plan, to detach the Western Country, or to revolutionize Louisiana; Burr’s sole view in his intercourse with Yrujo was to keep him from watching, him, and sounding alarms to the Govt: by letg. him enjoy the pleasing belief that the operations of Burr were levelled agst. the U. S. not agst. Spain.  Yrujo was not without jealousy.  He, one evening posted himself for two hours opposite Burr’s lodging, to ascertain the coming out of Merry.  After this, Burr was obliged to take measures, for duping him thoroughly; and succeeded.
Did Burr contemplate a union of Mexico with the U. S: or did he not rather intend a Union of Louisiana & Mexico in an Indept. State?  Neither--he had in view a connection of friendship, but Mexico was too distant.  The idea appeared to be absurd.  If Burr had wished to unite Mexico & Louisiana, it would also have been folly to attempt it; because he must in that case, have left part of his force to guard Louisiana, & thereby have ruined his expedn. to Mexico.  But might not the plan be to proceed with the whole force to Mexico, and after success there, to react with its resources on Louisiana?--he could not see any grounds for such a plan.
Had Burr any and what communication with the B. Govt.?  He communicated freely with Merry, who entered warmly into his views, assured him that its dispositions could not but be entirely favorable, and that he would make such representations to it, that it could not fail to see its interest in the event too clearly not to be active provided it could be done without cause of umbrage to the UStates.  He (Bolman) understood that no doubt was entertained, previous to the death of Pitt, that decisive measures wd. have been taken for espousing the plan of Burr, not with unfriendly views towards the U. S. but, to promote the interests of G. B; & eventually to unite more closely both agst. the Enemy of the latter.  The death of Pitt, changed the face of things so much that he could not say whether Burr had taken any steps since, as to that Govt. or what his hopes from it were, farther than that it would not oppose him, and that its ships of war in that quarter might keep off those of Spain & France.  He had understood that Truxton would go to Jamaica to make some favorable arrangemt. with the British Commander there and spoke of him as being there at this time.
What kind of aid was it understood was to be derived from the B. Govt?  Was it money, a regular expedition of ships & troops fitted out for the occasion, or merely the incidental protection of Ships of war, as in the case of Miranda?  He could not be precise on this subject.  He presumed all these aids if requisite would be furnished: Money as well as the rest.  How would the money probably be brought into the use of Burr?  In the usual mode, he presumed, of bills drawn on G. B.  Was it understood that the measures of G. B. were to be the effect of an arrangement particularly expected between Burr and that Govt. or at least of a mutual understanding of the parties resulting from the communications between Burr & Merry?  He could not say any thing particularly on this head.  He presumed that the measures of both would be guided by the understanding at least between them, which commenced between Burr & Merry.  He took pains at the same time to impress the idea, that Merry had no wish to injure the interests or infringe the authy. of the U. S, but solely to advance those of G. B. and to draw as much as possible the two nations into a common interest on this occasion.
Burr he said had sent a person to the British Court.  On being asked his name?-he wished to know whether the assurances that his communications sd. not be used agst. himself, extended to others, and being told not, he professed scruples at giving the name, intimating however that he was not a native, was of the mercantile class and not a conspicuous character; and that havg. arrived in England after the death of Pitt, had probably never disclosed or done any thing in his mission.
Had Burr’s plans any relation to those of Miranda?  No.  Not the least.  Burr thought meanly of Miranda; of his plans, & of his prospects.
The primary object of B--l--n in wishing to see the P. seems to have been to explain his own conduct; which he supposed to have been viewed as blended more with Burr’s transactions than was the fact: his next object, to present Burr’s plans & proceedings in a light as little criminal as possible.  He manifested a bitterness towards Yrujo & Spain--the reverse towards Merry & G. B.
He betrayed also the strongest resentmt. agst. Wilkn. but tempered his remarks with a respect to his relation to the Govt. & to the presumed sentiments of the P.  He complained however of W--ns conduct toward him as harsh--insinuated as the motive a conscious treachery of W--n towards Burr & expressed a confidence that many were suspected at N. O. & some denounced, without cause.  He particularly acquitted E. Livingston, & Prevost.  The latter he said, Burr, who avowed the maxim, of trusting nothing to any body, beyond the necessity of the case, & the measure of discretion, never wd. unbosom himself to because Prevost was not considered as possessing the requisite discretion.
